Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13:
The Claim reads wherein the impact drill further comprises a limiting element fixedly arranged in the housing and the limiting element is used to limit the rotation of the stopping element. The limitation is unclear. According to the specification the Stopping Element is supposed to rotate so the scope of the expression limiting the rotation is not defined on the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 5, 6 to 11 and 13 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnettler (US 3511321).
Regarding Claims 1, 2, 3, and 15 to 19:
Schnettler discloses an impact drill, comprising: 
an output shaft capable of rotating around a first axis and moving along the first axis (Figure 1, spindle 28); 
a housing comprising an accommodating portion for accommodating at least a part of the output shaft (Figure 1, Housing includes at least gear case 12, and sleeve 39); 
a first impact block fixedly connected to the output shaft; a second impact block arranged in the housing; an elastic member configured to have an elastic force that makes the first impact block and the second impact block separate from each other (Figure 1, Ratchet 40 is fixed to the spindle, Ratchet 38 is fixed and spring 42 keeps them separate, both have toothed surfaces facing each other and engage to provide impacts); 
a stopping element for stopping the output shaft from moving backward along the first axis and arranged in the accommodation portion (Figure 1, spacer 48); and 
a movable element mounted on the housing; wherein the housing is formed with a through hole for accommodating at least a part of the movable element, the through hole passes through the housing in a first line (Figure 1, balls 50 will be considered the “movable element”, Sleeve 39 includes not numbered openings so allow displacement of the balls through them), 
the movable element is capable of moving to a first position and a second position along the first line, when the movable element moves to the first position along the first line, the movable element abuts against a rear end of the stopping element to prevent the output shaft from moving backward, and, when the movable element moves to the second position along the first line, the movable element disengages with the stopping element to allow the output shaft to move backward (Figure 1 shows the balls 50 disengaged allowing the spindle to move backwards; when sleeve 54 is displaced distally the balls engage groove 52 at the rear end of Sleeve 48 and the backwards movement of the spindle is prevented, the balls move on a “line” in a radial direction perpendicular to the shaft axis).  
 
Regarding Claims 4 and 20:
Schnettler discloses that the movable element comprises a main body disposed in the through hole and the main body extends along the first line (Figure 1, balls 50 is disposed on the not numbered hole, has a “main body” and extends along the “first line”.  

Regarding Claim 6:
Schnettler discloses that the movable element further comprises a head portion arranged at one end of the main body, the head portion is disposed outside the accommodating portion, and the main body can be inserted into an inner side of the accommodating portion along the first line (Figure 1, ball 50 is to be inserted into the groove 52, which is inside the “accommodation portion” while the opposite side, that can be considered the “head portion” would be “outside” the “accommodation portion”).

Regarding Claim 7:
Schnettler discloses that the moving element is a pin extending along the first line (Using the definition of “pin” of Merriam Webster, a pin is a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another, so the balls 50 can be considered “pins”).

Regarding Claim 8:
Schnettler discloses that an area of a cross-section of the movable portion in a plane perpendicular to the first line is substantially equal to an area of a cross-section of the through hole in the plane (Figure 1, the cross section of the not numbered hole on sleeve 39 is substantially equal to the section of the middle of balls 50).  

Regarding Claims 9 and 10:
Schnettler discloses that the impact drill further comprises a switching assembly for driving the movable portion to move from the second position to the first position, wherein the switching assembly is located outside the accommodating portion (Figure 1, Sleeve 54, outside the housing, will be considered the “switching assembly).  

Regarding Claim 11:
Schnettler discloses wherein the through hole is provided on the accommodating portion (Figure 1, the not numbered hole on sleeve 39, can be considered on the accommodation portion).

Regarding Claim 13 (See rejection 112(b)):
Schnettler discloses several elements fixedly arranged in the housing that limit in some way the rotation of spacer 48, such as Sleeve 39, that in conjunction with bearing 62, and the distal portion of limit the rotation of spacer 48 to a particular space; also, when the teeth of 38 and 40 make contact the rotation of spacer 48 is restricted.

Regarding Claim 14:
Schnettler discloses that the stopping element further comprises a protrusion for interacting with the movable portion, the stopping element is provided with a sliding groove for accepting the protrusion, and the protrusion can slide along the sliding groove (Figure 1, the bottom of ball 50 can be considered a “protrusion” which slides on groove 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schnettler (US 3511321) in view of Homen (US 2223727). 
Regarding Claims 5 and 12:
As discussed above for claims 1 and 4, Schnettler discloses the invention as claimed.
Schnettler does not disclose that the main body of the movable element is a cylinder, the movable element of Schnettler is a sphere. 
Homen discloses a similar impact tool with an output shaft, first and second impact blocks, an elastic element for stopping the output shaft and a movable element mounted on the housing; wherein the housing is formed with a through hole for accommodating at least a part of the movable element, the through hole passes through the housing in a first line to prevent rearward movement of the shaft by locking the stopping element (Figure 1, driven member 12 would be considered the “stopping element”, sliding pin 30 will be considered the “movable element”, going through an unnumbered hole); the movable element is capable of moving to a first position and a second position along the first line allowing or restricting the backward movement of the output shaft. The impact drill further comprises a spring sleeved on the movable portion and the spring is adapted to reserve an elastic force for pushing the movable portion to the second position (Figure 1, sliding pin 30 includes a spring sleeved for pushing the pin towards a groove on the stopping element).  
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Schnettler the teachings of Home and replace the balls of Schnettler for the spring biased pin of Home as a well-known alternative way to lock in place or release the stopping element to obtain a hammering mode on the impact tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Duncan (US 2018/0318998) could be used for a rejection of the independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731